Title: To James Madison from John Stokely, 24 October 1814
From: Stokely, John
To: Madison, James


        
          Sir.
          Richmond Octr 24th 1814
        
        A Bill now before this assembly, for to Procure a Law, to Permit any virginian to Purchase and Bring negroes from any other Part of the Union, into this State; Excites me at This time to address you, on a Subject very Interesting to virginia, and Especially the Eastern Section, which is overwhelmned with Black population already, & from the extroadinary Increase of them wretched People, & the Horrid Idea of Slavery, I do conceive that within Twenty or Thirty years hence the atlantic part of this State will hear a Tale of woe from these degraded People; for Power always give a right (at least to freedom). These people are becoming very burdensom to the state, In the first place Such as are Executed, for Treason, or Fellony, are Taxed to the people; The numerous Padroles, & other necessary Guards are also oppressive to many of the Citizens. & I have no Doubt that the military forces which have been necessarily Imployed Since this war has Existed, for the safety of this state will in Part fall upon virginia alone, first Because I fear the northern states will not very freely Pay for such guards as has been & still will be necessary to Secure these Eastern People against their own Slaves, and Secondly I doubt, that the military Expenditures have been Some thing Extravagant on the Part of virginia, Since this war commenced, not only in calling out militia, but in victualing, & Sundry other Expences, For most asuredly the virga Expenditures will be examined with a Scrupulous Eye. & yet the Prejudices of virga. is Such, as to want more Slaves. This assembly is now Harrassd with Petitions from people of Colour for Permition to remain free in this state, which Justice & Humanity cannot refuse them, altho They are now So numerous as to be alarming to every thinking mind. I Therefore do conceive Sir, It would be

Horrid Policy to Incurrage the Increase of these People or the growth of an Evill which is so enormous already, why our national Legislature does not form Som project, to git rid of These dangerous People, I have long thought strange; & Especially as fast as they become free. Sir Permit me to query whether it would not only consist with Sound Policy but with Justice & Humanity, to Colonize these wretched people, by Laying off a Teritory for their special use, on the west Side of Mississippie, Some where Between the 32d & 36th degrees of North Latitude and by compelling them to go There as fast as they become free, Subject to Pay a moderate Sum, as Purchase money for Each quarter Section which they might Severally occupy, within Some Limited Tho, distant time, after Settling thereon; Such a Teritory Sir might a few years hence afoard us Soldiers, Very Suitable to Combat with Such vagabonds as are now infesting our Country, (from Great Britain). That Teritory is out of the reach of any foreign foe, & very convenient to Tenesee, Kentuckey, Ohio &c &c. for to Chastise Such Colonists, should they become refractory as Some aledge they would do, (but I think otherwise). I believe they would become a civilised Industrous & useful People, many white People would Surely move into their Teritory, and mix amongst them, which would Soon make them a yellow Hardy race of people, They would Soon become wealthy and be Proud of their Country, as I verily believe, and would defend it with as much alacrity as any other State or Teritory Belonging to the union. I am Sir your Ob. St.
        
          A Western Virginian in Genl. assembly
        
      